DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-34 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 15
The prior art does not disclose or suggest the claimed “calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the tightening tool by more than a predetermined value” in combination with the remaining claimed elements as set forth in claim 15.
With regards to claims 16-20 are allowable based upon their dependency thereof claim 15.
With regards to claim 21
The prior art does not disclose or suggest the claimed “calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the 
With regards to claims 22-34 are allowable based upon their dependency thereof claim 21.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller PG. Pub. No.: US 2004/0040727 A1 discloses the controller can be set to run the fastener driver at two different speeds. The first speed would be relatively high and would run until a selected torque, which is not the target torque, is reached. The second, or downshift speed, would run slower and then stop at the target torque. For example if the target torque is 20 in-lbs the controller may be set as follows: Initial speed of 1000 rpm until a down shift torque of 12 in-lbs is reached. Then a down shift speed of 250 rpm until the target torque is reached. Additionally, angle measurement and control can be implemented. Angle control can either be substituted for torque or used in combination with torque. An AND relationship can be established with torque and angle. By setting a torque target of 20 in-lbs and an angle target of 60.degree., both targets have to be met or exceeded in order to count as a successfully fastened joint. The angle count is started at a threshold torque of perhaps 10 to 20 percent of the target torque. In this case that would be 2 to 4 in-lbs. Other parameters can be set to form upper and lower torque and angle limits around the targets. For example with a 20 in-lb target the limits may include a torque low limit of 18 in-lbs and a high limit of 22 in-lbs with an angle low limit of 50.degree. with an angle high limit of 70.degree, however is silent on calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the tightening tool by more than a predetermined value.
Schonberger et al. US Patent No.: 6,167,788 B1 discloses the torque wrench has an electronic evaluation device for the evaluation of measurement values provided by sensors for detecting or calculating the torque M and the rotary angle .alpha.. A keypad 6 serves for the programming of, for example, a microprocessor of the evaluation device and, in particular, for entering limit values relating to the rotary angle or deflection angle .beta. and to the torque M. The reaching or exceeding of such limit values is indicated by an LED row. Final values of the torque M and of the rotary angle or deflection angle .alpha., .beta. are reproduced on an LCD display, however is silent on calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the tightening tool by more than a predetermined value.

Hohmann et al. PG. Pub. No: US 2016/0207180 A1 discloses a nut runner with a motor for generating a torque, a tool holder which is operatively connected with the motor and transmits the generated torque to a tool, a measuring device which continuously measures at least one measurement quantity for determining the torque and forwards the measurement value, and a control device which is connected with the motor and the measuring device and controls the operation of the motor such that after starting it generates a continuously increasing torque, and which shuts off the motor upon reaching a setpoint measurement value, the measuring device is a torque sensor and the torque sensor is arranged between the motor and the tool holder, however is silent on calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the tightening tool by more than a predetermined value.

Obatake et al. PG. Pub. No.: US 20100265097 A1 discloses wireless data transmitting and receiving system that wirelessly transmits a signal regarding a torque acting on a rotary shaft and/or a rotation angle of the rotary shaft from a data transmitting unit disposed in the rotary shaft to a data receiving unit. The wireless data transmitting and receiving system includes: a data transmitting unit provided on the rotary shaft of a tightening machine to detect the torque and the rotation angle, the data , however is silent on calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the tightening tool by more than a predetermined value.

Klotbixt PG. Pub. No.: US 2019/0168364 A1 discloses an electric power tool, configured to perform tightening operations where torque is delivered in a series of pulses, includes an electrical motor adapted to drive a rotating shaft of the electric power tool, and an angle sensor for sensing a parameter related to an angular displacement of the electric power tool. The electric motor is adapted to be fed with a train of controlled current pulses. The electric power tool is adapted to control a current supplied in the current pulses based at least in part on an output signal from the angle sensor to not exceed a limit threshold value for the parameter related to an angular displacement of the electric power tool, however is silent on calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the tightening tool by more than a predetermined value.

Escoe US PATENT No.: US 7,493830 B2 discloses a mechanical torque wrench including a wrench body defining an elongated interior compartment and a wrench head including a bar extending therefrom being pivotally secured to a first end of the wrench body. A hand grip located on a second end of the wrench body, the hand grip being non-rotationally fixed to the second end of wrench body, and a set spring is disposed within the wrench body. A pawl is disposed between the bar and the set spring. Rotation of a dial screw in a first direction compresses the set spring and rotation in a second direction allows expansion of the set spring. A set ring is operatively connected to the dial screw and rotatable relative to the wrench body. A resistive element produces an output signal that depends on a position of the dial screw relative to the resistive element. A processor converts the output signal into an equivalent torque value in a selected system of units for display on a user interface. Application of a torque greater than the equivalent torque value to a workpiece causes the wrench head to pivot relative to the wrench body about the pivot joint, however is silent on calculating energy transferred to the joint by the tightening tool based on the received parameter values relating to the torque applied to the joint by the tightening tool and the angle (a) of the rotor in the tightening tool; and detecting that the calculated energy input to the tightening tool deviates from the calculated energy transferred to the joint by the tightening tool by more than a predetermined value.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852